Exhibit 10.2

 

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”), dated as of
October 26, 2010 (the “Agreement Date”), is entered into by and between Douglas
R. Lebda (“Employee”) and Tree.com, Inc. (the “Company”). All capitalized terms
used herein without definition shall have the meaning assigned to them in the
Prior Agreement (as defined below).

 

WHEREAS, Employee is currently serving as Chairman and Chief Executive Officer
of the Company;

 

WHEREAS, the Company was formed in connection with the spin-off by
IAC/InterActiveCorp (“IAC”) of its LendingTree and Real Estate financial
reporting segments into a separate publicly-traded company.  For purposes of
this Agreement, “IAC LendingTree” shall mean IAC’s LendingTree and Real Estate
financial reporting segments;

 

WHEREAS, Employee and the Company are parties to an Employment Agreement, dated
January 7, 2008 which has been subsequently amended to reflect the Spin-Off as
well as to make certain other changes (the “Current Agreement”);

 

WHEREAS, Employee, IAC and IAC LendingTree were parties to an Employment
Agreement (the “Prior Agreement”), dated as of December 14, 2005, which
generally became effective as of the effective date (as that term is defined in
the Prior Agreement), and which has been superseded by the Current Agreement;

 

WHEREAS, Employee and the Company now wish to amend and restate the Current
Agreement to incorporate all amendments thereto, to make certain conforming
changes to reflect the Spin-Off and to make certain additional changes; and

 

WHEREAS, in order to effect the foregoing, the Company and Employee wish to
enter into an amended and restated employment agreement on the terms and
conditions set forth below.

 

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Employee and the Company have agreed and do hereby agree as follows:

 

1A.          EMPLOYMENT. The Company agrees to employ Employee as Chairman and
Chief Executive Officer as of January 7, 2008 (the “Effective Date”) and
Employee accepts and agrees to such employment.  During Employee’s employment
with the Company, Employee shall perform all services and acts necessary or
advisable to fulfill the duties and responsibilities as are commensurate and
consistent with Employee’s position and shall render such services on the terms
set forth herein. During Employee’s employment with the Company, Employee shall
report to the Board of Directors of the Company.  Employee agrees to devote all
of Employee’s working time, attention and efforts to the Company and to perform
the duties of Employee’s position in accordance with the Company’s policies as
in effect from time to time.

 

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary above, Employee may serve as a
corporate board member for Eastman Kodak Company and Recyclebank, Inc.
(collectively, the “Current Boards”) and such other organizations (not to exceed
four (4) in the aggregate) as are approved in advance by the Company, provided
said service does not (a) interfere with Employee’s ability to perform his
duties for the Company as contemplated hereunder, and (b) compete with, or
present an actual or apparent conflict of interest for, the Company, which shall
be determined by the Board of Directors the Company, in its sole, good faith
judgment.  The Company acknowledges that as of the Effective Date, Employee is
serving as a corporate board member on the Current Boards.

 

2A.          TERM OF AGREEMENT. The term (“Term”) of this Agreement shall
commence on the Effective Date and shall continue through the fifth anniversary
of the Effective Date, unless sooner terminated in accordance with the
provisions of Section 1 of the Standard Terms and Conditions attached hereto;
provided that certain terms and conditions herein may specify a greater period
of effectiveness. Employee and the Company will enter into good faith
negotiations to extend the Term no later than six months prior to the end of the
Term, provided, that Employee has provided written notice to the Company between
eight and six months prior to the end of the Term which sets forth his interest
in entering into such negotiations.

 

3A.          COMPENSATION.

 

(a)           BASE SALARY. During the Term, the Company shall pay Employee an
annual base salary of $550,000 (the “Base Salary”) payable in equal biweekly
installments or in such other installments as may be in accordance with the
Company’s standard payroll practices as in effect from time to time. The Base
Salary shall be reviewed by the Company as the Company determines to be
appropriate or, if requested by Employee in writing, no less frequently than
annually in a manner consistent with similarly situated executives of the
Company and may be increased but not decreased. For all purposes under this
Agreement, the term “Base Salary” shall refer to the Base Salary as in effect
from time to time.

 

(b)           DISCRETIONARY BONUS. During the Term, Employee shall be eligible
to receive discretionary annual bonuses in a manner consistent with similarly
situated executives of the Company. The Board of Directors, in consultation with
Employee, shall establish performance-based metrics for determining the amount
of the bonus paid to Employee, which metrics shall be consistent with those
established for similarly situated executives of the Company.

 

(c)           EQUITY COMPENSATION.

 

(i)            Grant of Company Equity Incentives. At the time of the Spin-Off
(or, in the case of the Restricted Preferred Stock (as defined in subsection
(i)(B) below), two days prior to the Spin-Off), Employee was granted the
following equity awards, with the vesting of each of the awards dependent on the
continued service of Employee to the Company through the vesting term:

 

(A)          An award of stock options (the “Company Options”), giving Employee
the right to acquire 589,850 shares of Company common stock,

 

2

--------------------------------------------------------------------------------


 

with a per share exercise price of $8.48.  The Company Options will be governed
by the Second Amended and Restated Tree.com, Inc. 2008 Stock and Annual
Incentive Plan (the “Stock Plan”) and related stock option agreement and shall
vest in full on the fifth anniversary of the Effective Date. In the event of any
conflict or ambiguity between this Agreement and the Stock Plan or stock option
agreement, this Agreement shall control.

 

(B)          In consideration for Employee’s past and future services to the
Company (and its predecessor businesses) and its subsidiaries, restricted shares
of Series A Preferred Stock (the “Restricted Preferred Stock”) of LendingTree
Holdings Corp. (“LT Holdings”), such shares having an aggregate liquidation
preference of $5,000,000 or $1,000 per share (the “Liquidation Preference”).
Employee vested in two-thirds of the shares of Restricted Preferred Stock on the
second anniversary of the Spin-Off and exchanged 2,902.33 of such shares (plus
cash related to accrued and unpaid dividends) for 534,900 shares of the
Company’s common stock.  The remaining one-third of the shares of Restricted
Preferred Stock will (1) vest on the third anniversary of the Spin-Off and as
otherwise set forth in the Restated Restricted Share Grant and Shareholders’
Agreement, dated August 15, 2008 by and among IAC, LT Holdings and Employee, as
amended (the “Restricted Stock Agreement”); (2) be mandatorily redeemable by the
issuer on the fifth anniversary of the date of issuance; (3) accrue dividends at
a rate of 12% of the Liquidation Preference per share per year and unpaid
dividends compound at a rate per annum equal to the dividend rate; and (4) have
such other terms as shall be set forth in the Certificate of Incorporation for
LT Holdings.  In the event of any conflict or ambiguity between this Agreement
and the Restricted Stock Agreement, this Agreement shall control.

 

(ii)           2009 Equity Awards.  Employee was granted the following equity
awards in 2009:

 

(A)          Effective March 26, 2009, Employee was granted one hundred
seventy-five thousand (175,000) shares of Company restricted common stock,
vesting in four equal installments on the first, second, third, and fourth
anniversary of February 17, 2009.

 

(B)          In addition, on or about April 28, 2009 and Employee’s employment
on such date, Employee was granted one hundred seventy-five thousand (175,000)
shares of Company restricted common stock, vesting in four equal installments on
the first, second, third, and fourth anniversary of February 17, 2009.

 

(C)          Such grants shall be governed by and subject to the terms of the
Stock Plan.

 

3

--------------------------------------------------------------------------------


 

(D)          For purposes of the vesting provisions set forth in Section 1(d) of
the Standard Terms and Conditions, the restricted stock granted under this
Section 3A(c)(ii) shall be considered “Company Restricted Stock.”

 

(iii)          2010 Equity Award.  Employee was granted one hundred fifty
thousand (150,000) shares of Company restricted common stock pursuant to the
Restricted Stock Award Agreement, granted on March 31, 2010, between the Company
and Employee (the “2010 Restricted Stock Award”).  For purposes of the vesting
provisions set forth in Section 1(d) of the Standard Terms and Conditions, the
restricted stock granted pursuant to the 2010 Restricted Stock Award shall be
considered “Company Restricted Stock.”

 

(iv)          Notwithstanding the foregoing and anything to the contrary in this
Agreement or any other agreement pursuant to which Employee has received, or
shall receive in the future, awards of equity from the Company, to the extent
not vested in such equity awards, Employee shall become immediately 100% vested
in such equity awards upon the occurrence of a “Change in Control” (as such term
is defined by Section 1(g) of the Standard Terms and Conditions) and in the case
of restricted stock awards, such underlying shares shall become immediately
nonforfeitable and transferable.

 

(d)           BENEFITS. During the Term, Employee shall be eligible to
participate in any welfare, health, life insurance, pension benefit and
incentive plans, programs, policies and practices as may be adopted from time to
time by the Company on the same basis as that provided to similarly situated
employees of the Company generally. Without limiting the generality of the
foregoing, Employee shall be eligible for the following benefits:

 

(i)            Reimbursement for Business Expenses. During the Term, the Company
shall reimburse Employee for all reasonable and necessary expenses incurred by
Employee in performing Employee’s duties for the Company, on the same basis as
similarly situated employees of the Company generally and in accordance with the
Company’s policies as in effect from time to time.

 

(ii)           Vacation. During the Term, Employee shall be eligible for paid
vacation in accordance with the plans, policies, programs and practices of the
Company applicable to similarly situated employees of the Company generally. Any
accrued vacation under IAC’s plans, policies, programs and practices shall be
rolled over and continue to be available to Employee upon his becoming subject
to the Company’s plans, policies, programs and practices regarding vacation.

 

4A.          NOTICES. All notices and other communications under this Agreement
shall be in writing and shall be given by first-class mail, certified or
registered with return receipt requested or hand delivery acknowledged in
writing by the recipient personally, and shall be deemed to have been duly given
three days after mailing or immediately upon duly acknowledged hand delivery, as
applicable, to the respective persons named below:

 

If to the Company:

Tree.com, Inc.
11115 Rushmore Drive

 

4

--------------------------------------------------------------------------------


 

 

Charlotte, NC 28277

 

 

 

Attention: Senior Vice President of Human Resources

 

 

If to the Employee:

At the most recent address on file at the Company.

 

Either party may change such party’s address for notices by notice duly given
pursuant hereto.

 

5A.          GOVERNING LAW, JURISDICTION. This Agreement and the legal relations
thus created between the parties hereto shall be governed by and construed under
and in accordance with the laws of the State of Delaware without reference to
the principles of conflicts of laws. Any and all disputes between the parties
which may arise pursuant to this Agreement will be heard and determined solely
before an appropriate federal court in the State of New York, or, if not
maintainable therein, then in an appropriate New York state court. The parties
acknowledge that such courts have jurisdiction to interpret and enforce the
provisions of this Agreement, and the parties consent to, and waive any and all
objections that they may have as to, personal jurisdiction and/or venue in such
courts.

 

6A.          COUNTERPARTS. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument. Employee expressly
understands and acknowledges that the Standard Terms and Conditions attached
hereto are incorporated herein by reference, deemed a part of this Agreement and
are binding and enforceable provisions of this Agreement. References to “this
Agreement” or the use of the term “hereof’ shall refer to this Agreement and the
Standard Terms and Conditions attached hereto, taken as a whole.

 

7A.          EFFECT ON CURRENT AGREEMENT.  This Agreement constitutes the entire
agreement between the parties, and as of the Agreement Date, restates and
supersedes the Current Agreement.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
delivered by its duly authorized officer and Employee has executed and delivered
this Agreement as of the date set forth above.

 

 

TREE.COM, INC.

 

 

 

By:

/s/ Evva Claudette Hampton

 

Name:   Evva Claudette Hampton

 

Title:  Senior Vice President, Human Resources

 

 

 

 

 

EMPLOYEE

 

5

--------------------------------------------------------------------------------


 

 

By:

/s/ Douglas R. Lebda

 

Name:   Douglas R. Lebda

 

Title:   Chairman & Chief Executive Officer

 

6

--------------------------------------------------------------------------------


 

STANDARD TERMS AND CONDITIONS

 

1.             TERMINATION OF EMPLOYEE’S EMPLOYMENT.

 

(a)           DEATH. Upon termination of Employee’s employment prior to the
expiration of the Term by reason of Employee’s death, the Company shall pay
Employee’s designated beneficiary or beneficiaries, within 30 days of Employee’s
death in a lump sum in cash, (i) Employee’s Base Salary from the date of
Employee’s death through the end of the month in which Employee’s death occurs
and (ii) any Accrued Obligations (as defined in Section 1(f) below).

 

(b)           DISABILITY. Upon termination of Employee’s employment prior to
expiration of the Term by reason of Employee’s Disability, the Company shall pay
Employee, within 30 days of such termination in a lump sum in cash,
(i) Employee’s Base Salary from the date of Employee’s termination of employment
due to Disability through the end of the month in which such termination occurs,
offset by any amounts payable to Employee under any disability insurance plan or
policy provided by the Company and (ii) any Accrued Obligations (as defined in
Section 1(f) below). “Disability” shall mean a condition, resulting from bodily
injury or disease, that renders, and for a six consecutive month period has
rendered, Employee unable to perform substantially the duties pertaining to his
employment with the Company. A return to work of less than 14 consecutive days
will not be considered an interruption in Employee’s six consecutive months of
disability. Disability will be determined by the Company on the basis of medical
evidence satisfactory to the Company.

 

(c)           TERMINATION FOR CAUSE: RESIGNATION BY EMPLOYEE WITHOUT GOOD
REASON. The Company may terminate Employee’s employment under this Agreement
with or without Cause at any time. Upon termination of Employee’s employment
prior to expiration of the Term by the Company for Cause or upon Employee’s
resignation without Good Reason, this Agreement shall terminate without further
obligation by the Company, except for the payment of any Accrued Obligations (as
defined in Section 1(f) below). As used herein, “Cause” shall mean: (i) the plea
of guilty or nolo contendere to, or conviction for, a felony offense; provided
however, that after indictment, the Company may suspend Employee from the
rendition of services, but without limiting or modifying in any other way the
Company’s obligations to Employee under this Agreement; provided, further that
Employee’s employment shall be immediately reinstated if the indictment is
dismissed or otherwise dropped and there is not otherwise grounds to terminate
Employee’s employment for Cause; (ii) a material breach by Employee of a
fiduciary duty owed to the Company; (iii) a material breach by Employee of any
of the covenants made by Employee in Section 2 hereof; or (iv) the willful or
gross neglect by Employee of the material duties required by this Agreement.
Before a cessation of Employee’s employment shall be deemed to be a termination
of Employee’s employment for Cause, (A) the Company shall provide written notice
to Employee that identifies the conduct described in clauses (ii), (iii) or
(iv) above, as applicable, and (B) in the event that the event or condition is
curable, Employee shall have failed to remedy such event or condition within 30
days after Employee shall have received the written notice from the Company
described above.  As used herein, “Good Reason” shall mean the occurrence of any
of the following without Employee’s written consent, (i) a material adverse
change in Employee’s, title, duties, operational authorities or reporting
responsibilities as they relate to Employee’s position as

 

7

--------------------------------------------------------------------------------


 

Chairman and Chief Executive Officer of the Company from those in effect
immediately following the Effective Date, excluding for this purpose any such
change that is an isolated and inadvertent action not taken in bad faith and
that is remedied by the Company promptly after receipt of notice thereof given
by the Employee, (ii) a material reduction in Employee’s annual base salary,
(iii) a relocation of Employee’s principal place of business more than 25 miles
from the Charlotte, North Carolina metropolitan area, or (iv) a material breach
by the Company of this Agreement, excluding for this purpose any such action
that is an isolated and inadvertent action not taken in bad faith and that is
remedied by the Company promptly after receipt of notice thereof given by the
Employee.

 

(d)           TERMINATION BY THE COMPANY OTHER THAN FOR DEATH, DISABILITY OR
CAUSE; RESIGNATION BY EMPLOYEE FOR GOOD REASON.  Upon termination of Employee’s
employment with the Company prior to expiration of the Term (i) by the Company
without Cause (other than for death or Disability) or (ii) upon Employee’s
resignation for Good Reason (either such termination, a “Qualifying
Termination”), the Company shall pay Employee the amounts described in clauses
(A) and (B) on the 60th day following Employee’s termination (the “Qualifying
Termination Payment Date”) and take the actions described in clauses (C) and
(D); provided that, payment of the amount described in clause (A) and the
actions described in clauses (C) and (D) shall be conditioned on Employee’s
execution and non-revocation before the Qualifying Termination Payment Date of a
general release of the Company and its affiliates substantially in the form
attached hereto as Exhibit A, and Employee’s compliance with Sections
2(a) through 2(e):

 

(A) an amount (the “Severance Amount”) equal to the greater of:

 

(i) the amount of Base Salary (calculated using Employee’s then-current Base
Salary) that Employee would have received had his employment continued over the
period commencing on the date of Employee’s Qualifying Termination and ending on
the earlier of (x) the last day of the Term or (y) the third anniversary of the
date of the Qualifying Termination, or

 

(ii) one times Employee’s then-current Base Salary plus Employee’s target annual
bonus for the bonus program in effect for Employee for the year in which
Employee’s employment terminates.

 

The Severance Amount shall be paid in substantially equal payments in accordance
with the Company’s normal payroll practices in effect at the time of Employee’s
termination of employment (except as otherwise required pursuant to Section 10)
and shall be payable over the period commencing on the Qualifying Termination
Payment Date and ending on the earlier of (x) the last day of the Term or
(y) three (3) years from the date of the Qualifying Termination;

 

(B) a lump sum cash payment equal to any Accrued Obligations;

 

(C) the vesting of all IAC restricted stock units held by Employee on the
Effective Date shall be accelerated in full; and

 

8

--------------------------------------------------------------------------------


 

(D) to the extent previously granted, the Employee shall be fully vested in the
Company Restricted Stock and the Company Options (as such terms are defined in
Section 3A(c) of the Agreement) that he holds on the termination date and the
Company Options shall remain exercisable for a period of twelve months from the
date of such termination.

 

Notwithstanding the foregoing, in no event shall Employee’s resignation be for
Good Reason unless (x) an event or circumstance set forth in any of clauses
(i) through (iv) of the definition thereof shall have occurred and Employee
provides the Company with written notice thereof within forty-five (45) days
after Employee has knowledge of the occurrence or existence of such event or
circumstance, which notice specifically identifies the event or circumstance
that Employee believes constitutes Good Reason, (y) the Company fails to correct
the circumstance or event so identified within thirty (30) days after the
receipt of such notice, and (z) Employee resigns within ninety (90) days after
the date of delivery of the notice referred to in clause (x) above.

 

(e)           MITIGATION; OFFSET. In the event of a termination of Employee’s
employment prior to the end of the Term, in no event shall Employee be obligated
to seek other employment or take any other action by way of mitigation of
severance benefits or other compensation or benefits. If Employee obtains other
employment during the Term, the amount of any severance payments to be made to
Employee under Section 1(d) hereof after the date such employment is secured
shall be offset by the amount of compensation earned by Employee from such
employment through the end of the Term. For purposes of this Section 1(e),
Employee shall have an obligation to inform the Company promptly regarding
Employee’s employment status following termination and during the period
encompassing the Term.

 

(f)            ACCRUED OBLIGATIONS. As used in this Agreement, “Accrued
Obligations” shall mean the sum of (i) any portion of Employee’s accrued but
unpaid Base Salary through the date of death or termination of employment for
any reason, as the case may be; (ii) any compensation previously earned but
deferred by Employee (together with any interest or earnings thereon) that has
not yet been paid, (iii) any reasonable and necessary business expenses incurred
by Employee prior to the date of termination of employment but not yet
reimbursed and (iv) any benefits earned by Employee but unpaid or unused at the
date of termination of employment provided that the payout of these benefits is
consistent with the plans, policies, programs and practices of the Company at
the date of termination of employment.

 

(g)           QUALIFYING TERMINATION WITHIN ONE YEAR FOLLOWING CHANGE IN
CONTROL.  If Employee experiences a Qualifying Termination within the one-year
period following a Change in Control (as defined below), the Company shall pay
Employee the amounts described in clauses (A) and (B) on the 60th day following
Employee’s termination (the “Change in Control Payment Date”) and take the
actions described in clauses (C) and (D); provided that, payment of the amount
described in clause (A) and the actions described in clauses (C) and (D) shall
be conditioned on Employee’s execution and non-revocation before the Change in
Control Payment Date of a general release of the Company and its affiliates
substantially in the form attached hereto as Exhibit A, and Employee’s
compliance with Sections 2(a) through 2(e):

 

9

--------------------------------------------------------------------------------


 

(A) an amount equal to three (3) times Employee’s then-current Base Salary
payable over the period commencing on the Change in Control Payment Date and
ending on the earlier of (i) the last day of the Term or (ii) three (3) years
from the date of the Qualifying Termination, and paid in substantially equal
payments in accordance with the Company’s normal payroll practices in effect at
the time of Employee’s termination of employment (except as otherwise required
pursuant to Section 10);

 

(B) a lump sum cash payment equal to any Accrued Obligations;

 

(C) the vesting of all IAC restricted stock units held by Employee on the
Effective Date shall be accelerated in full; and

 

(D) to the extent previously granted, the Employee shall be fully vested in the
Company Restricted Stock and the Company Options (as such terms are defined in
Section 3A(c) of the Agreement) that he holds on the termination date and the
Company Options shall remain exercisable for a period of twelve months from the
date of such termination.

 

Notwithstanding the foregoing, in no event shall Employee’s resignation be for
Good Reason unless the requirements of Section 1(d)(x) through
Section 1(d)(z) are met with respect to such resignation.

 

For purposes of this Section 1(g), the term “Change in Control” has the meaning
set forth in the Stock Plan.

 

Further, no amounts payable to Employee pursuant to this Section 1(g) shall be
subject to the mitigation or offset provisions described in Section 1(e) of
these Standard Terms and Conditions.

 

2.             CONFIDENTIAL INFORMATION; NON-COMPETE; NON-SOLICITATION; AND
PROPRIETARY RIGHTS.

 

(a)           CONFIDENTIALITY. Employee acknowledges that while employed by the
Company, Employee will occupy a position of trust and confidence. Employee shall
not, except as may be required to perform Employee’s duties hereunder or as
required by applicable law, disclose to others or use, whether directly or
indirectly, any Confidential Information. “Confidential Information” shall mean
information about the Company or any of its subsidiaries or affiliates, and
their clients and customers that is not disclosed by the Company or any of its
subsidiaries or affiliates for financial reporting purposes and that was learned
by Employee in the course of employment with the Company or any of its
subsidiaries or affiliates, including without limitation any proprietary
knowledge, trade secrets, data, formulae, information and client and customer
lists and all papers, resumes, and records (including computer records) of the
documents containing such Confidential Information. Employee acknowledges that
such Confidential Information is specialized, unique in nature and of great
value to the Company and its subsidiaries or affiliates, and that such
information gives the Company and its subsidiaries or affiliates a competitive
advantage. Employee agrees to deliver or return to the Company, at the Company’s
request at any time or upon termination or expiration of Employee’s employment
or as soon thereafter as possible, all documents, computer tapes and disks,
records, lists, data, drawings, prints, notes and written information (and all
copies thereof) furnished by the

 

10

--------------------------------------------------------------------------------


 

Company and its subsidiaries or affiliates or prepared by Employee in the course
of Employee’s employment by the Company and its subsidiaries or affiliates. As
used in this Agreement, “affiliates” shall mean any company controlled by,
controlling or under common control with the Company.

 

(b)           NON-COMPETITION. During the Term and for a period of 24 months
beyond Employee’s date of termination of employment for any reason following the
date hereof (the “Restricted Period”), Employee shall not, without the prior
written consent of the Company, directly or indirectly, engage in or become
associated with a Competitive Activity. For purposes of this Section 2(b): (i) a
“Competitive Activity” means any business or other endeavor, in any state of the
United States or a comparable jurisdiction in Canada or any other country,
involving products or services that are the same or similar to the type of
products or services that the Company is engaged in providing both (x) as of the
date hereof or at any time during the Term and (y) at any time during the twelve
(12) month period preceding Employee’s termination of employment, and
(ii) Employee shall be considered to have become “associated with a Competitive
Activity” if Employee becomes directly or indirectly involved as an owner,
principal, employee, officer, director, independent contractor, representative,
stockholder, financial backer, agent, partner, member, advisor, lender, or in
any other individual or representative capacity with any individual,
partnership, corporation or other organization that is engaged in a Competitive
Activity. Notwithstanding the foregoing, (i) Employee may make and retain
investments during the Restricted Period, for investment purposes only, in less
than one percent (1%) of the outstanding capital stock of any publicly-traded
corporation engaged in a Competitive Activity if the stock of such corporation
is either listed on a national stock exchange or on the NASDAQ National Market
System if Employee is not otherwise affiliated with such corporation and
(ii) Employee may become employed by a partnership, corporation or other
organization that is engaged in a Competitive Activity so long as Employee has
no direct or indirect responsibilities or involvement in the Competitive
Activity.  Notwithstanding the foregoing and exclusively with respect to
Employee’s termination of employment pursuant to Section 1(g), the Restricted
Period shall be reduced from 24 months to 12 months following Employee’s date of
termination, solely to the extent applicable to Competitive Activity unrelated
to online lending.

 

(c)           NON-SOLICITATION OF EMPLOYEES. During the Restricted Period,
Employee shall not, without the prior written consent of the Company, directly
or indirectly, hire or recruit or solicit the employment or services of (whether
as an employee, officer, director, agent, consultant or independent contractor),
any employee, officer, director, agent, consultant or independent contractor of
the Company or any of its subsidiaries or affiliates (except for such employment
or hiring by the Company or any of its subsidiaries or affiliates); provided,
however that this Section 2(c) shall not apply to any hiring which results
solely from a general solicitation of employment that was not directed to
employees of the Company or any of its subsidiaries or affiliates.
Notwithstanding the foregoing and exclusively with respect to Employee’s
termination of employment pursuant to Section 1(g), the Restricted Period shall
be reduced from 24 months to 12 months following Employee’s date of termination,
solely to the extent applicable to Competitive Activity unrelated to online
lending.

 

(d)           NON-SOLICITATION OF BUSINESS PARTNERS. During the Restricted
Period, Employee shall not, without the prior written consent of the Company,
directly

 

11

--------------------------------------------------------------------------------


 

or indirectly, solicit, attempt to do business with, or do business with any
business partners or business affiliates of the Company or any of its
subsidiaries or those affiliates of the Company that are engaged in a
Competitive Activity, or encourage (regardless of who initiates the contact) any
such business partners or business affiliates to use the services of any
competitor of the Company, its subsidiaries or affiliates. Notwithstanding the
foregoing and exclusively with respect to Employee’s termination of employment
pursuant to Section 1(g), the Restricted Period shall be reduced from 24 months
to 12 months following Employee’s date of termination, solely to the extent
applicable to Competitive Activity unrelated to online lending.

 

(e)           PROPRIETARY RIGHTS; ASSIGNMENT. All Employee Developments shall be
made for hire by Employee for the Company or any of its subsidiaries or
affiliates. “Employee Developments” means any idea, discovery, invention,
design, method, technique, improvement, enhancement, development, computer
program, machine, algorithm or other work or authorship that (i) relates to the
business or operations of the Company or any of its subsidiaries or affiliates,
or (ii) results from or is suggested by any undertaking assigned to the Employee
or work performed by the Employee for or on behalf of the Company or any of its
subsidiaries or affiliates, whether created alone or with others, during or
after working hours. All Confidential Information and all Employee Developments
shall remain the sole property of the Company or any of its subsidiaries or
affiliates. The Employee shall acquire no proprietary interest in any
Confidential Information or Employee Developments developed or acquired during
the Term. To the extent the Employee may, by operation of law or otherwise,
acquire any right, title or interest in or to any Confidential Information or
Employee Development, the Employee hereby assigns to the Company all such
proprietary rights. The Employee shall, both during and after the Term, upon the
Company’s request, promptly execute and deliver to the Company all such
assignments, certificates and instruments, and shall promptly perform such other
acts, as the Company may from time to time in its discretion deem necessary or
desirable to evidence, establish, maintain, perfect, enforce or defend the
Company’s rights in Confidential Information and Employee Developments.

 

(f)            COMPLIANCE WITH POLICIES AND PROCEDURES. During the Term,
Employee shall adhere to the policies and standards of professionalism set forth
in the Company’s policies and procedures as they may exist from time to time.

 

(g)           REMEDIES FOR BREACH. Employee expressly agrees and understands
that Employee will notify the Company in writing of any alleged breach of this
Agreement by the Company, and the Company will have 30 days from receipt of
Employee’s notice to cure any such breach.

 

Employee expressly agrees and understands that the remedy at law for any breach
by Employee of this Section 2 will be inadequate and that damages flowing from
such breach are not usually susceptible to being measured in monetary terms.
Accordingly, it is acknowledged that upon Employee’s violation of any provision
of this Section 2, in addition to any remedy that the Company may have at law,
the Company shall be entitled to obtain from any court of competent jurisdiction
immediate injunctive relief and obtain a temporary order restraining any
threatened or further breach as well as an equitable accounting of all profits
or benefits arising out of such violation. Nothing in this Section 2 shall be
deemed to limit the Company’s remedies

 

12

--------------------------------------------------------------------------------


 

at law or in equity for any breach by Employee of any of the provisions of this
Section 2, which may be pursued by or available to the Company.

 

(h)           SURVIVAL OF PROVISIONS. The obligations contained in this
Section 2 shall, to the extent provided in this Section 2, survive the
termination or expiration of Employee’s employment with the Company and, as
applicable, shall be fully enforceable thereafter in accordance with the terms
of this Agreement. If it is determined by a court of competent jurisdiction in
any state that any restriction in this Section 2 is excessive in duration or
scope or is unreasonable or unenforceable under the laws of that state, it is
the intention of the parties that such restriction may be modified or amended by
the court to render it enforceable to the maximum extent permitted by the law of
that state. If any of the covenants of this Section 2 are determined to be
wholly or partially unenforceable in any jurisdiction, such determination shall
not be a bar to or in any way diminish the rights of the Company or its
affiliates, as applicable, to enforce any such covenant in any other
jurisdiction.

 

3.             WAIVER OF PRIOR AGREEMENTS. This Agreement constitutes the entire
agreement between the parties, and Employee acknowledges that he has waived,
effective as of the Effective Date, any and all rights under prior agreements
and understandings (whether written or oral) between Employee and IAC
LendingTree or IAC with respect to the subject matter of this Agreement, other
than the Shares Agreement, as modified by the Prior Agreement, and the
provisions of the Prior Agreement referred to in Section 3A(c)(i). In addition,
Employee acknowledges that notwithstanding the foregoing, Employee shall
continue to be subject to those terms of the Prior Agreement which survive the
termination of such agreement, and those restrictive covenants in the Prior
Agreement that begin to run from Employee’s date of termination, shall run from
the Effective Date concurrently with any similar covenants contained herein.
Employee acknowledges and agrees that neither the Company nor anyone acting on
its behalf has made, and is not making, and in executing this Agreement, the
Employee has not relied upon, any representations, promises or inducements
except to the extent the same is expressly set forth in this Agreement.

 

4.             ASSIGNMENT; SUCCESSORS. This Agreement is personal in its nature
and none of the parties hereto shall, without the consent of the others, assign
or transfer this Agreement or any rights or obligations hereunder; provided
that, in the event of a merger, consolidation, transfer, reorganization, or sale
of all, substantially all or a substantial portion of the assets of the Company
with or to any other individual or entity, this Agreement shall, subject to the
provisions hereof, be binding upon and inure to the benefit of such successor
and such successor (including the Company upon assignment of this Agreement)
shall discharge and perform all the promises, covenants, duties, and obligations
of the Company hereunder, and all references herein to the “Company” shall refer
to such successor.

 

5.             WITHHOLDING. The Company shall make such deductions and withhold
such amounts from each payment and benefit made or provided to Employee
hereunder, as may be required from time to time by applicable law, governmental
regulation or order.

 

6.             HEADING REFERENCES. Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose. References to “this Agreement” or
the use of the term “hereof’ shall refer to these

 

13

--------------------------------------------------------------------------------


 

Standard Terms and Conditions and the Employment Agreement attached hereto,
taken as a whole.

 

7.             WAIVER; MODIFICATION. Failure to insist upon strict compliance
with any of the terms, covenants, or conditions hereof shall not be deemed a
waiver of such term, covenant, or condition, nor shall any waiver or
relinquishment of, or failure to insist upon strict compliance with, any right
or power hereunder at any one or more times be deemed a waiver or relinquishment
of such right or power at any other time or times. This Agreement shall not be
modified in any respect except by a writing executed by each party hereto.

 

8.             SEVERABILITY. In the event that a court of competent jurisdiction
determines that any portion of this Agreement is in violation of any law or
public policy, only the portions of this Agreement that violate such law or
public policy shall be stricken. All portions of this Agreement that do not
violate any statute or public policy shall continue in full force and effect.
Further, any court order striking any portion of this Agreement shall modify the
stricken terms as narrowly as possible to give as much effect as possible to the
intentions of the parties under this Agreement.

 

9.             INDEMNIFICATION. The Company shall indemnify and hold Employee
harmless for acts and omissions in Employee’s capacity as an officer, director
or employee of the Company to the maximum extent permitted under applicable law;
provided, however that neither the Company, nor any of its subsidiaries or
affiliates shall indemnify Employee for any losses incurred by Employee as a
result of acts that would constitute Cause under Section 1(c) of this Agreement.
This Section 9 shall survive the termination or expiration of Employee’s
employment with the Company and, as applicable, shall be fully enforceable
thereafter in accordance with the terms of this Agreement.

 

10.          SECTION 409A OF THE CODE. The benefits provided under this
Agreement shall comply with Section 409A of the Code and the regulations
thereunder. To the extent so required in order to comply with Section 409A of
the Code, (i) amounts and benefits to be paid or provided under this Agreement
shall be paid or provided to Employee, in a single lump sum on the first
business day after the date that is six months following the date of termination
of Employee’s employment or shall begin six months and one day following the
date of termination, and (ii) the Company and Employee agree to amend or modify
this Agreement and any agreements relating hereto (including any award agreement
with respect to equity compensation described in Section 3A(c)) as may be
necessary to comply with Section 409A of the Code. For purposes of this
Agreement, the terms “termination” and “termination of employment” (and
variations thereof) shall mean Employee’s “separation from service” within the
meaning of Section 1.409A-1(h) of the Treasury Regulations promulgated under
Section 409A of the Code, applying the default terms thereof.

 

14

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED:

 

Date:     October 26, 2010

 

 

TREE.COM, INC.

 

 

 

By:

/s/ Evva Claudette Hampton

 

Name: Evva Claudette Hampton

 

Title: Senior Vice President, Human Resources

 

 

 

 

 

EMPLOYEE

 

 

 

By:

/s/ Douglas R. Lebda

 

Name: Douglas R. Lebda

 

Title: Chairman & Chief Executive Officer

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF RELEASE AGREEMENT

 

This Release Agreement (“Release”) is entered into as of this              day
of                   , hereinafter “Execution Date”, by and between [Employee
Full Name] (hereinafter “Employee”), and Tree.com, Inc. (hereinafter, the
“Company”). The Employee and the Company are sometimes collectively referred to
as the “Parties”.

 

1.                                      The Employee’s employment with the
Company is terminated effective [Month, Day, Year] (hereinafter “Termination
Date”). The Parties have agreed to avoid and resolve any alleged existing or
potential disagreements between them arising out of or connected with the
Employee’s employment with the Company including the termination thereof. The
Company expressly disclaims any wrongdoing or any liability to the Employee.

 

2.                                      The Company agrees to provide the
Employee the severance benefits provided for in Section [1(d)][1(g)] of his/her
Employment Agreement (the “Severance Benefits”) with the Company, dated as of [
], after he/she executes this Release [FOR 40+ and does not revoke it as
permitted in Section 8 below, the expiration of such revocation period being the
“Effective Date”)].

 

3.                                      Employee represents that he/she has not
filed, and will not file, any complaints, lawsuits, administrative complaints or
charges relating to her employment with, or resignation from, the Company,
excluding any action to enforce the Employment Agreement as it relates to the
provision of the Severance Benefits or to Sections 3A(d) or 9[; provided,
however, that nothing contained in this Section 3 shall prohibit you from
bringing a claim to challenge the validity of the ADEA Release in Section 8
herein]. Employee agrees to release the Company, its subsidiaries, affiliates,
and their respective parents, direct or indirect subsidiaries, divisions,
affiliates and related companies or entities, regardless of its or their form of
business organization, any predecessors, successors, joint ventures, and parents
of any such entity, and any and all of their respective past or present
shareholders, partners, directors, officers, employees, consultants, independent
contractors, trustees, administrators, insurers, agents, attorneys,
representatives and fiduciaries, including without limitation all persons acting
by, through, under or in concert with any of them (collectively, the “Released
Parties”), from any and all claims, charges, complaints, causes of action or
demands of whatever kind or nature that Employee now has or has ever had against
the Released Parties, whether known or unknown, arising from or relating to
Employee’s employment with or discharge from the Company, including but not
limited to: wrongful or tortious termination; constructive discharge; implied or
express employment contracts and/or estoppel; discrimination and/or retaliation
under any federal, state or local statute or regulation, specifically including
any claims Employee may have under the Fair Labor Standards Act, the Americans
with Disabilities Act, Title VII of the Civil Rights Act of 1964 as amended, and
the Family and Medical Leave Act; the discrimination or other employment laws of
the State of [          ](1); any claims brought under any federal or state
statute or regulation for

 

--------------------------------------------------------------------------------

(1)  Insert state of employment.

 

16

--------------------------------------------------------------------------------


 

non-payment of wages or other compensation, including grants of stock options or
any other equity compensation; and libel, slander, or breach of contract other
than the breach of this Release. This Release specifically excludes claims,
charges, complaints, causes of action or demand that post-date the Termination
Date [or the Effective Date, whichever is later].

 

4.                                      Employee agrees to keep the fact that
this Release exists and the terms of this Release in strict confidence except to
his/her immediate family and his/her financial and legal advisors on a
need-to-know basis.

 

5.                                      Employee warrants that no promise or
inducement has been offered for this Release other than as set forth herein and
that this Release is executed without reliance upon any other promises or
representations, oral or written. Any modification of this Release must be made
in writing and be signed by Employee and the Company.

 

6.                                      Employee will direct all employment
verification inquiries to [HR Rep]. In response to inquiries regarding
Employee’s employment with the Company, the Company by and through its speaking
agent(s) agrees to provide only the following information: Employee’s date of
hire, the date her employment ended and rates of pay.

 

7.                                      If any provision of this Release or
compliance by Employee or the Company with any provision of the Release
constitutes a violation of any law, or is or becomes unenforceable or void, then
such provision, to the extent only that it is in violation of law, unenforceable
or void, will be deemed modified to the extent necessary so that it is no longer
in violation of law, unenforceable or void, and such provision will be enforced
to the fullest extent permitted by law. If such modification is not possible,
such provision, to the extent that it is in violation of law, unenforceable or
void, will be deemed severable from the remaining provisions of this Release,
which provisions will remain binding on both Employee and the Company. This
Release is governed by, and construed and interpreted in accordance with the
laws of the State of [   ], without regard to principles of conflicts of law.
Employee consents to venue and personal jurisdiction in the State of [  ] for
disputes arising under this Release. This Release represents the entire
understanding with the Parties with respect to subject matter herein, no oral
representations have been made or relied upon by the Parties.

 

8.                                      [FOR EMPLOYEES OVER 40 ONLY — In further
recognition of the above, Employee hereby releases and discharges the Released
Parties from any and all claims, actions and causes of action that he/she may
have against the Released Parties, as of the date of the execution of this
Release, arising under the Age Discrimination in Employment Act of 1967, as
amended (“ADEA”), and the applicable rules and regulations promulgated
thereunder. The Employee acknowledges and understands that ADEA is a federal
statute that prohibits discrimination on the basis of age in employment,
benefits and benefit plans. Employee specifically agrees and acknowledges that:
(A) the release in this Section 8 was granted in exchange for the receipt of
consideration that exceeds the amount to which he/she would otherwise be
entitled to receive upon termination of his/her employment; (B) his/her waiver
of rights under this Release is knowing and voluntary as required under the
Older Workers Benefit Protection Act; (B) that he/she has

 

17

--------------------------------------------------------------------------------


 

read and understands the terms of this Release; (C) he/she has hereby been
advised in writing by the Company to consult with an attorney prior to executing
this Release; (D) the Company has given him/her a period of up to twenty-one
(21) days within which to consider this Release, which period shall be waived by
the Employee’s voluntary execution prior to the expiration of the twenty-one day
period; and (E) following his/her execution of this Release he/she has seven
(7) days in which to revoke his/her release as set forth in this Section 8 only
and that, if he/she chooses not to so revoke, the Release in this Section 8
shall then become effective and enforceable and the payment listed above shall
then be made to his/her in accordance with the terms of this Release. To cancel
this Release, Employee understands that he/she must give a written revocation to
the General Counsel of the Company at [  ](2),either by hand delivery or
certified mail within the seven-day period. If he/she rescinds the Release, it
will not become effective or enforceable and he/she will not be entitled to any
benefits from the Company.]

 

9.                                      EMPLOYEE ACKNOWLEDGES AND AGREES THAT
HE/SHE HAS CAREFULLY READ AND VOLUNTARILY SIGNED THIS RELEASE, THAT HE/SHE HAS
HAD AN OPPORTUNITY TO CONSULT WITH AN ATTORNEY OF HIS/HER CHOICE, AND THAT
HE/SHE SIGNS THIS RELEASE WITH THE INTENT OF RELEASING THE COMPANY, ITS
AFFILIATES, SUBSIDIARIES AND THEIR RESPECTIVE SHAREHOLDERS, DIRECTORS, OFFICERS,
EMPLOYEES AND AGENTS FROM ANY AND ALL CLAIMS.

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

 

 

 

 

[Company Name]

 

[Employee Full Name]

 

 

 

Dated:

 

 

Dated:

 

 

--------------------------------------------------------------------------------

(2)  Insert address.

 

18

--------------------------------------------------------------------------------